Citation Nr: 0802294	
Decision Date: 01/22/08    Archive Date: 01/30/08

DOCKET NO.  05-14 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for right brachial 
plexus fibromyxoidsarcoma, currently evaluated as 40 percent 
disabling.

2.  Entitlement to an initial evaluation greater than 30 
percent for dementia.

3.  Entitlement to service connection for right hip disorder, 
to include as secondary to traumatic brain injury.

4.  Entitlement to service connection for right leg disorder, 
to include as secondary to traumatic brain injury.

5.  Entitlement to service connection for right ankle 
disorder, to include as secondary to traumatic brain injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1986 to 
September 1994.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Cleveland, Ohio 
(RO).

The record reflects that the veteran's March 2007 substantive 
appeal (VA Form 9) included a request to appear before a 
Veterans Law Judge at the local RO.  Such a hearing was 
scheduled in July 2007.  The veteran failed to report for 
said hearing.  As such, and as a timely request to reschedule 
has not been received, the Board construes the request for a 
personal hearing to be withdrawn.

Notwithstanding the decision on the above-captioned issues, 
in the November 2007, the veteran's representative raised the 
issue of entitlement to a total disability rating for 
compensation on the basis of individual unemployability 
(TDIU).  Accordingly, the issue is referred to the RO for the 
appropriate development.


FINDINGS OF FACT

1.  The veteran's right brachial plexus fibromyxoidsarcoma is 
manifested by less than severe incomplete paralysis of the 
upper radicular group.

2.  The veteran's dementia, due to traumatic brain injury 
(TBI), is manifested by impaired recent memory, limited 
insight, variable affect, anxiety, depression, irritability, 
and a concrete thought process.

3.  The veteran's service medical records show no evidence of 
treatment for a right hip disorder, a right leg disorder, or 
a right ankle disorder.

4.  There is no evidence of a right hip disorder or of a 
right ankle disorder.

5.  The veteran has a current diagnosis of status post right 
knee arthroscopy.

6.  The evidence of record does not relate the veteran's 
right leg disorder to his military service, or to a service-
connected disorder.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 40 percent 
for right brachial plexus fibromyxoidsarcoma are not met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8510 (2007).

2.  The criteria for an initial evaluation of 50 percent, but 
no greater, for dementia are met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9304 (2007).

3.  A right hip disorder was not incurred in or aggravated by 
military service, and is not proximately due to, or the 
result of, a service-connected disorder.  38 U.S.C.A. §§ 
1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2007).

4.  A right leg disorder was not incurred in or aggravated by 
military service, and is not proximately due to, or the 
result of, a service-connected disorder.  38 U.S.C.A. §§ 
1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2007).

5.  A right ankle disorder was not incurred in or aggravated 
by military service, and is not proximately due to, or the 
result of, a service-connected disorder.  38 U.S.C.A. §§ 
1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for entitlement to 
service connection and increased evaluations, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007).  Prior to initial adjudication 
of the veteran's claims, letters dated in December 2000, 
March 2001, and May 2002 satisfied the duty to notify 
provisions; an additional letter was sent in March 2006.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran was also accorded VA examinations in May 2001, May 
2003, and September 2006.  38 C.F.R. § 3.159(c) (4).  There 
is no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).   

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
order to establish service connection for the veteran's 
claimed disorders, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may also be established on a secondary 
basis for a disability that is shown to be proximately due to 
or the result of a service-connected disease or injury. 38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Id.; Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc) (additional disability resulting 
from aggravation of a nonservice-connected disorder by a 
service-connected disorder is also compensable under 38 
C.F.R. § 3.310).

Once service connection has been granted, disability ratings 
are determined by the application of the VA's Schedule for 
Rating Disabilities (Schedule), which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Pertinent regulations do not require that all 
cases show all findings specified by the Schedule, but that 
findings sufficient to identify the disease and the resulting 
disability and above all, coordination of the rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21.

The primary concern in a claim for an increased evaluation 
for service-connected disability is the present level of 
disability.  Although the overall history of the disability 
is to be considered, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is 
based on the assignment of an initial rating for a 
disability, following an initial award of service connection 
for this disability, the rule articulated in Francisco does 
not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Instead, the evaluation must be based on the overall recorded 
history of a disability, giving equal weight to past and 
present medical reports.  Id. 



Increased Evaluation, Right Brachial Plexus 
Fibromyxoidsarcoma

The veteran's right brachial plexus fibromyxoidsarcoma is 
currently evaluated as 40 percent disabling under the 
provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8510.  See 
38 C.F.R. § 4.124a, Diagnostic Code 8510.  The veteran's 
January 1990 Report of Medical History notes that he is 
right-handed.  Accordingly, Diagnostic Code 8510 provides 
that a 40 percent evaluation is warranted when there is 
moderate incomplete paralysis of the upper radicular group; a 
50 percent evaluation is warranted when there is severe 
incomplete paralysis of the upper radicular group; and the 
maximum 70 percent evaluation is warranted when there is 
complete paralysis, including if all shoulder and elbow 
movement has been lost, or is severely affected, but the hand 
and wrist movements are not affected.  See id.

Additionally, 38 C.F.R. § 4.124a provides that the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  See 38 C.F.R. 
§ 4.124a.

In this case, the evidence does not support an evaluation 
greater than 40 percent for the veteran's right brachial 
plexus fibromyxoidsarcoma.  In general, some atrophy of the 
muscle surrounding the sarcoma removal site was noted 
throughout the examinations of record.  During the May 2003 
VA joints examination, mild atrophy was noted, but muscle 
tone was found to be normal.  Critically, during the May 2003 
VA neurological examination, no focal muscle atrophy was 
noted, except for a small area at the right base of the 
veteran's neck.  During the September 2006 VA joints 
examination, atrophy in the supraclavicular region and the 
trapezius muscles was observed, but during the September 2006 
VA neurological examination, muscle tone and bulk was 
considered normal.  

The examinations of record also indicate that some limitation 
of motion of the right shoulder is shown.  During the May 
2001 VA joints examination, abduction was to 90 degrees, 
flexion was to 90 degrees, and internal and external rotation 
was to 50 degrees.  During the May 2003 VA joints 
examination, abduction was to 95 degrees, flexion was to 95 
degrees, internal and external rotation was to 70 degrees, 
with pain at the extremes.  Finally, during the September 
2006 VA joints examination, abduction was to 95 degrees, 
flexion was to 110 degrees, internal and external rotation 
was to 60 degrees.  Thus, the limitation of motion the 
veteran experiences does not comprise severe incomplete 
paralysis, but rather was more contemplative of moderate 
incomplete paralysis.  

Generally, muscle strength was also noted to be moderately 
impaired.  With respect to muscle strength, during the May 
2001 joints VA examination, strength was noted to be good, 
with decreased dexterity in the right hand.  During the May 
2003 VA neurological examination, the veteran's right 
shoulder strength was decreased approximately 50 percent 
compared to the left shoulder.  The September 2006 VA 
neurological examination noted that right shoulder and arm 
strength was 4-/5, primarily reduced due to pain, but that 
there was no evidence of right wrist drop or weakness.  The 
VA examiner concluded that the overall use of the right upper 
extremity was stable compared to the last VA examination.

Sensory evaluations conducted during the neurological 
examinations of record show reduced sensitivity to pinprick 
and light touch through the entire shoulder, especially as 
noted during the September 2006 VA neurological examination.  
The examiner noted that this was a 60 to 70 percent increased 
in sensory deficit from the last neurological examination.  
However, the overall evidence of record does not show that 
the sensory perception is so severe as to merit an increased 
evaluation.  On VA joints examination in May 2001, the 
sensory examination was noted as being intact; on VA 
examination in May 2003, moderate sensory deficit was noted 
in the area where the sarcoma was removed, and in distal 
portions of the right shoulder; there was also a 25 percent 
decrease in sensitivity over the ulnar distribution on the 
right shoulder compared to the left.  Additionally, extensor 
and flexor weakness of the right upper extremity was noted on 
VA evaluation in November 2004.  


Ultimately, the evidence does not reflect that the veteran's 
right brachial plexus fibromyxoidsarcoma is manifested by 
severe incomplete paralysis of the upper radicular group.  
The veteran clearly has some demonstrated impairment in the 
areas of sensory deficit, strength, and range of motion.  
However, the evidence of record does not reflect that these 
are such that they rise to the level of severe incomplete 
paralysis of the upper radicular group.  Accordingly, an 
evaluation under Diagnostic Code 8510, greater than 40 
percent, is not warranted.

The Board has considered alternate criteria by which to 
evaluate the veteran's brachial plexus fibromyxoidsarcoma.  
Diagnostic Codes 5200 through 5203 pertain to disabilities of 
the shoulder and arm.  38 C.F.R. § 4.71a, Diagnostic Code 
5200-5203 (2007).  In this regard, the veteran is already in 
receipt of the maximum schedular rating (40 percent) for 
limitation of motion of the arm.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (2007).  Evaluations under Diagnostic 
Codes 5200, 5202, and 5203 would be inappropriate as there is 
no evidence, nor is it contended, that the veteran has been 
diagnosed as having ankylosis scapulohumeral articulation, 
fibrous union of the humerus, or impairment of the clavicle 
or scapula.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321 (b) (1).  To that end, 
extraschedular evaluation referrals are generally made in 
cases where the evidence presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See id.

In this regard, the schedular evaluations in this case are 
not inadequate, as the medical evidence reflects that the 
manifestations required are not present in this case.  
Although it is clear that the veteran's right shoulder 
symptomatology limits the types of employment in which he 
would be successful, the evidence shows that the veteran has 
been able to adapt (e.g. washing dishes using his left hand 
actively and his right hand steady).  Subsequent to the 
removal of the clavicle plate in the mid-1990s, the veteran 
has not been hospitalized for his right shoulder 
symptomatology.  Therefore, in the absence of those factors 
enumerated in 38 C.F.R. § 3.321 (b) (1), the criteria for 
submission for consideration of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321 (b) (1) are not met.  
Accordingly, the RO's decision not to refer this issue to the 
Chief Benefits Director or the Director, Compensation and 
Pension Service was correct.

Because the evidence does not show severe incomplete 
paralysis of the upper radicular group, the preponderance of 
the evidence is against the veteran's claim.  As such, the 
benefit of the doubt doctrine is inapplicable, and the claim 
must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Residuals of a Traumatic Brain Injury, To Include Dementia

In this case, the veteran asserted in his October 2001 claim 
that events during service aggravated his preexisting TBI.  
To that end, service connection for dementia was granted by a 
December 2003 rating decision, and a 30 percent initial 
evaluation assigned under the provisions of 38 C.F.R. 
§ 4.130, Diagnostic Code 9304, effective October 19, 2001.  
See 38 C.F.R. § 4.130, Diagnostic Code 9304.  The criteria 
for rating dementia due to head trauma are contained in the 
General Rating Formula for Mental Disorders.  To that end, a 
30 percent rating is warranted for PTSD where the disorder is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9304.  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment, impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is warranted for PTSD if the veteran 
exhibits: occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine actives; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); 
inability to establish and maintain effective relationships.  
Id.  

In this case, the evidence of record supports an initial 
evaluation of 50 percent disabling, but no greater, for the 
veteran's dementia due to TBI.  The veteran has certain 
cognitive function impairments, including concentration, 
problem-solving difficulties, memory problems, and an 
inability to multitask.  In conjunction with the depression 
and anxiety resulting from these impairments, it is clear 
that the veteran's occupational impairment is at least 
moderate in nature.  

On all VA examinations of record, the veteran's speech was 
normal, and he did not report having experienced panic 
attacks.  However, during the August 2001 TBI evaluation and 
the February 2003 neuropsychiatric evaluation, the veteran's 
affect was noted to be irritable; during a February 2006 VA 
outpatient visit, the veteran's affect was recorded as 
blunted.  Judgment was generally noted to be either "okay" 
or fair, as stated in VA outpatient treatment records dated 
in November 2002, April 2003, September 2003, March 2004, and 
February 2006.  Additionally, both generalized depression and 
anxiety were noted on the August 2001 TBI evaluation, a 
November 2002 VA outpatient treatment record, a February 2003 
neuropsychiatric evaluation, and an April 2005 VA outpatient 
treatment record.


To that end, Global Assessment of Functioning (GAF) scores 
ranged from 40 during a February 2003 VA neuropsychiatric 
evaluation, to 60 during the September 2006 VA 
neuropsychiatric examination.  A GAF score of 41 to 50 
indicates serious symptoms, such as suicidal ideation and/or 
severe obsessional rituals, or serious impairment in social 
or occupational functioning, such as having no friends and an 
inability to keep a job.  See QUICK REFERENCE TO THE 
DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  A GAF score of 
51 to 60 indicates moderate symptoms, such as flat affect and 
circumstantial speech, occasional panic attacks, or moderate 
difficulty in social, occupational, or school functioning, 
such as few friends, conflicts with peers or coworkers.  See 
id.  In this case, the majority of the veteran's GAF scores 
fell within the 50-60 range, primarily being scores of 50 and 
55, and these scores are generally the most consistent with 
the veteran's moderate reported and recorded psychiatric 
symptomatology.

The Board's conclusion that a 50 percent evaluation is 
warranted, however, is based primarily in the clinical 
findings illuminating the veteran's difficulty understanding 
complex commands, the impairment of his short-term memory, 
inability to concentrate or to multitask, and his 
consistently concrete thought process, showing an impaired 
abstract thinking ability.  Every neuropsychiatric evaluation 
of record notes the veteran's inability to concentrate on 
tasks, and recommends that a future employment search be 
focused on positions where multitasking is not required.  The 
September 2006 VA neuropsychiatric examination specifically 
noted that the veteran's "primary neurocognitive functions 
compromised were working memory and non-routing problem 
solving; focused attention in the presence of distraction was 
severely impaired."  Although long-term memory was noted to 
be intact, the veteran's short-term memory was noted to be 
impaired during testing in July 2001, February 2003, April 
2005, and September 2006.  The February 2003 neuropsychiatric 
evaluation also noted that the veteran had no abstract 
thought process ability.  Ultimately, as the focus in the 
evaluation of psychiatric disorders is the impact of a given 
disability on occupational and social impairment, it is the 
conclusion of the Board that these three symptoms, in 
conjunction with the lesser symptomatology noted in the 
immediately preceding discussion above, clearly constitute 
occupational (and to a lesser degree, social) impairment of 
such severity that it merits a 50 percent evaluation from the 
date of the veteran's original claim, October 19, 2001.  See 
Fenderson, 12 Vet. App. at 119.

However, the evidence does not support an evaluation greater 
than 50 percent for dementia due to TBI.  There is virtually 
no evidence of most of the individual symptomatology noted in 
the 70 percent criteria, to include suicidal ideation, 
obsessional rituals, abnormal speech, near-continuous panic 
or depression, hygiene, or inability to establish or maintain 
relationships.  Moreover, and more importantly, the evidence 
does not suggest that the veteran has more than moderate 
impairment in his social relationships.  He is working hard 
on strengthening his marriage with his wife; on every VA 
examination of record, including psychiatric and neurology, 
among others, the veteran has been noted to be cooperative 
and engaged, even during lengthy or difficult sessions.  The 
evidence also does not suggest that in his positions of 
employment, he had frequent conflicts with coworkers.  For 
these reasons, an initial evaluation greater than 50 percent 
for dementia due to TBI is not warranted.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321 (b) (1).  To that end, 
extraschedular evaluation referrals are generally made in 
cases where the evidence presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See id.

In this regard, the schedular evaluations in this case are 
not inadequate, as the medical evidence reflects that the 
manifestations required are not present in this case.  
Although the multiple neuropsychiatric evaluations of record 
note that the veteran's dementia due to TBI limits the types 
of employment in which he would be successful, several 
different types of employment are noted in these evaluations 
for which the veteran would be suited.  Further, the veteran 
has not received continuing mental health care for his 
dementia due to TBI, to include inpatient psychiatric 
treatment.  Therefore, in the absence of those factors 
enumerated in 38 C.F.R. § 3.321 (b) (1), the criteria for 
submission for consideration of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321 (b) (1) are not met.  
Accordingly, the RO's decision not to refer this issue to the 
Chief Benefits Director or the Director, Compensation and 
Pension Service was correct.

Because the evidence does not show more than moderate 
impairment of the veteran's social and occupational 
functioning, and virtually none of the individual symptoms 
noted in the relevant rating criteria, the preponderance of 
the evidence is against an initial evaluation greater than 50 
percent for dementia due to TBI.  As such, the benefit of the 
doubt doctrine is inapplicable, and the claim must be denied.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Service Connection, Right Hip Disorder

The record does not reflect, nor does the veteran assert, 
that his right hip disorder is directly related to service.  
Instead, the veteran argues that during his 1982 preservice 
motor vehicle accident, at which time he sustained the 
initial TBI, he also injured his right femur.  He states that 
his right hip disorder has resulted from this right femur 
injury.  To that end, there is no evidence that relates the 
veteran's right hip disorder directly to his military service 
or to any incident therein.  Accordingly, service connection 
for right hip disorder on a direct basis is not warranted.

After careful consideration, the Board concludes that the 
evidence of record also does not support a grant of service 
connection for a right hip disorder on a secondary basis.  
The veteran's service medical records show no evidence of a 
hip disorder in service, and the only postservice evidence of 
a right hip disorder are in February 2002 and March 2002 VA 
outpatient treatment records showing right hip pain secondary 
to a right knee disorder (following a 2001 right knee 
arthroscopy).  The Board notes that pain is only one 
criterion for determining whether a disability exists, and 
that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), appeal dismissed, 259 F.3d 1356 (Fed. Cir. 2001).  
For this reason, service connection for a right hip disorder 
on a secondary basis is not warranted.

Because the evidence does not show evidence of a currently 
diagnosed right hip disorder, the preponderance of the 
evidence is against the veteran's claim for service 
connection.  As such, the benefit of the doubt doctrine is 
inapplicable, and the claim must be denied.  See 38 C.F.R. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection, Right Leg Disorder

The record does not reflect, nor does the veteran assert, 
that his right leg disorder is directly related to service.  
Instead, the veteran argues that during his 1982 preservice 
motor vehicle accident, at which time he sustained the 
initial TBI, he also injured his right femur.  He states that 
his right leg disorder has resulted from this right femur 
injury.  To that end, there is no evidence that relates the 
veteran's right leg disorder directly to his military service 
or to any incident therein.  Accordingly, service connection 
for right leg disorder on a direct basis is not warranted.

After careful consideration, the Board concludes that the 
evidence of record also does not support a grant of service 
connection for a right leg disorder on a secondary basis.  
The veteran's service medical records are devoid of any 
treatment for a right leg disorder.  Further, although a 
March 2002 VA outpatient treatment record shows that the 
veteran underwent a right knee arthroscopy in 2001, there is 
no evidence that this was the result of his military service 
or a service-connected disorder.  Accordingly, without 
evidence of a relationship between the veteran's right leg 
disorder and a service-connected disorder, service connection 
for a right hip disorder on a secondary basis is not 
warranted.

Because the evidence does not show a relationship between the 
veteran's right leg disorder, and his military service or a 
service-connected disorder, the preponderance of the evidence 
is against his claim.  As such, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  See 
38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Service Connection, Right Ankle Disorder

In this case, the veteran asserted in his October 2001 claim 
that during his 1982 preservice motor vehicle accident, at 
which time he sustained the initial TBI, he also injured his 
right femur.  He states that a right ankle disorder resulted 
from this right femur injury.

The Board has extensively reviewed the veteran's claims file, 
but finds no evidence of a current right ankle disorder.  The 
evidence of record indicates that the veteran underwent a 
right knee arthroscopy in 2001, but does not make any mention 
of a right ankle disorder, let alone relate any right ankle 
disorder to the veteran's military service or a service-
connected disorder.  As noted above, a currently diagnosed 
disorder is one of the three basic requirements to 
substantiate a claim for service connection.  In the absence 
of proof of a present disability, there is no valid claim 
presented.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
Accordingly, as there is no evidence of a current right ankle 
disorder, service connection for a right ankle disorder is 
not warranted. 

Because the evidence does not show a current right ankle 
disorder, the preponderance of the evidence is against the 
veteran's claim for service connection.  As such, the benefit 
of the doubt doctrine is inapplicable, and the claim must be 
denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An increased evaluation for right brachial plexus 
fibromyxoidsarcoma is denied.

An initial evaluation of 50 percent, but no greater, for 
dementia due to TBI is granted, subject to the applicable 
regulations concerning the payment of monetary benefits.

Service connection for right hip disorder is denied.

Service connection for right leg disorder is denied.

Service connection for right ankle disorder is denied.



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


